                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                        No.: 3:19-cv-00238-SLG
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                      Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                    Defendants.


                                                                                          INTERVENOR-DEFENDANT’S ANSWER




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                      1


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 1 of 31
                                                                           Intervenor-Defendant Hilcorp Alaska, LLC (“Hilcorp”) answers Plaintiffs’

                                                                    Complaint for Declaratory and Injunctive Relief as follows, in paragraphs numbered to

                                                                    correspond to the paragraph numbers in the Complaint.

                                                                                                         INTRODUCTION

                                                                           1.     Paragraph 1 states plaintiffs’ characterization of the litigation and therefore

                                                                    does not require a response.

                                                                           2.     In response to paragraph 2, Hilcorp admits that seismic surveys can be used
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    to locate oil and gas reserves beneath the ocean floor. The remaining allegations of
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    paragraph 2 are vague, ambiguous, and speculative, and are therefore denied.
STOEL RIVES LLP




                                                                           3.     Paragraph 3 states plaintiffs’ characterization of the incidental take

                                                                    regulations and associated final rule at issue in this lawsuit (“ITR”), which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           4.     Paragraph 4 states plaintiffs’ characterization of subjects addressed in the

                                                                    ITR and related environmental review documents, which requires no response as the ITR

                                                                    and related documents speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR and related documents, Hilcorp denies them.

                                                                           5.     Paragraph 5 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    2


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 2 of 31
                                                                           6.     Paragraph 6 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           7.     Paragraph 7 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           8.     Paragraph 8 states plaintiffs’ characterization of the position of the Marine
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Mammal Commission, which requires no response as the Marine Mammal Commission’s
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    position speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the
STOEL RIVES LLP




                                                                    position of the Marine Mammal Commission, Hilcorp denies them. Hilcorp is without

                                                                    information sufficient to form a belief as to the truth of the remaining allegations in

                                                                    paragraph 8 and therefore denies them.

                                                                           9.     Paragraph 9 states plaintiffs’ characterization of National Marine Fisheries

                                                                    Service (“NMFS”) documents, which requires no response as the NMFS documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with the NMFS

                                                                    documents, Hilcorp denies them.

                                                                           10.    Paragraph 10 states plaintiffs’ characterizations of the 2016 Recovery Plan

                                                                    for the Cook Inlet beluga whale (“Recovery Plan”), which require no response as the

                                                                    Recovery Plan speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

                                                                    the Recovery Plan, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     3


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 3 of 31
                                                                           11.    Paragraph 11 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           12.    In response to the first sentence of paragraph 12, Hilcorp denies that the

                                                                    ITR authorizes Hilcorp to conduct oil and gas activities in Cook Inlet. Hilcorp denies the

                                                                    remaining allegations of paragraph 12.

                                                                           13.    Paragraph 13 states plaintiffs’ characterization of their claims and requested
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    relief and therefore does not require a response.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                  JURISDICTION AND VENUE
STOEL RIVES LLP




                                                                           14.    In response to paragraph 14, Hilcorp states that the Court’s jurisdiction is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    laws speak for themselves.

                                                                           15.    In response to paragraph 15, Hilcorp states that the question of venue is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    law speaks for itself.

                                                                                                               PLAINTIFFS

                                                                           16.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 16 and therefore denies them.

                                                                           17.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 17 and therefore denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     4


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 4 of 31
                                                                           18.    The first sentence of paragraph 18 states plaintiffs’ characterization of their

                                                                    claims and therefore does not require a response. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 18 and

                                                                    therefore denies them.

                                                                           19.    Hilcorp denies the allegations of paragraph 19.

                                                                           20.    Hilcorp denies the allegations of paragraph 20.

                                                                                                           DEFENDANTS
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           21.    In response to paragraph 21, Hilcorp admits that Wilbur Ross is the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Secretary of the U.S. Department of Commerce with all responsibilities prescribed by
STOEL RIVES LLP




                                                                    applicable law.

                                                                           22.    In response to paragraph 22, Hilcorp admits that Jim Balsiger is the

                                                                    Regional Administrator for NMFS Alaska Regional Office with all responsibilities

                                                                    prescribed by applicable law.

                                                                           23.    In response to paragraph 23, Hilcorp admits that NMFS is a subdivision of

                                                                    the National Oceanic and Atmospheric Administration, which is an agency within the

                                                                    U.S. Department of Commerce and with the authority provided by applicable law.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   5


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 5 of 31
                                                                                                     LEGAL BACKGROUND

                                                                                                 Marine Mammal Protection Act

                                                                           24.    Paragraph 24 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           25.    Paragraph 25 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    inconsistent with applicable law, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           26.    Paragraph 26 states plaintiffs’ characterizations of law, which require no
STOEL RIVES LLP




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           27.    Paragraph 27 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           28.    Paragraph 28 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           29.    Paragraph 29 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    6


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 6 of 31
                                                                           30.    Paragraph 30 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           31.    Paragraph 31 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           32.    Paragraph 32 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           33.    Paragraph 33 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           34.    Paragraph 34 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                      Endangered Species Act

                                                                           35.    Paragraph 35 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    7


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 7 of 31
                                                                           36.    Paragraph 36 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           37.    Paragraph 37 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           38.    Paragraph 38 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           39.    Paragraph 39 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           40.    Paragraph 40 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           41.    Paragraph 41 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    8


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 8 of 31
                                                                           42.    Paragraph 42 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           43.    Paragraph 43 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           44.    Paragraph 44 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           45.    Paragraph 45 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           46.    Paragraph 46 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           47.    Paragraph 47 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    9


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 9 of 31
                                                                           48.    Paragraph 48 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           49.    Paragraph 49 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           50.    Paragraph 50 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           51.    Paragraph 51 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           52.    Paragraph 52 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                National Environmental Policy Act

                                                                           53.    Paragraph 53 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   10


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 10 of 31
                                                                           54.    Paragraph 54 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           55.    Paragraph 55 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           56.    Paragraph 56 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           57.    Paragraph 57 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           58.    Paragraph 58 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           59.    Paragraph 59 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   11


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 11 of 31
                                                                           60.    Paragraph 60 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           61.    Paragraph 61 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           62.    Paragraph 62 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           63.    Paragraph 63 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           64.    Paragraph 64 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   12


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 12 of 31
                                                                                                  Administrative Procedure Act 1

                                                                           53.    Paragraph 53 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           54.    Paragraph 54 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           55.    Paragraph 55 states plaintiffs’ characterizations of law, which require no
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
STOEL RIVES LLP




                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                               FACTS

                                                                                                         Cook Inlet, Alaska

                                                                           65.    In response to paragraph 65, Hilcorp admits that Cook Inlet is a semi-

                                                                    enclosed tidal estuary fed by several rivers in southcentral Alaska, and that national

                                                                    parks, wildlife refuges, state parks, and various ecosystems are located within the Cook

                                                                    Inlet watershed. Hilcorp is without information sufficient to form a belief as to the truth

                                                                    of the remaining allegations of paragraph 65 and therefore denies them.




                                                                           1
                                                                             Hilcorp’s Answer adopts the out-of-sequence paragraph numbering from
                                                                    plaintiffs’ Complaint.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   13


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 13 of 31
                                                                            66.    In response to paragraph 66, Hilcorp admits that the Cook Inlet watershed

                                                                    provides habitat for numerous species of wildlife. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations of paragraph 66 and

                                                                    therefore denies them.

                                                                            67.    Hilcorp admits the allegations in paragraph 67.

                                                                            68.    Hilcorp admits the allegations in the first and second sentences of

                                                                    paragraph 68 regarding historic oil production in Cook Inlet. The allegations in the third
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    sentence of paragraph 68 are vague, ambiguous, and speculative, and are therefore
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    denied.
STOEL RIVES LLP




                                                                            69.    In response to the first sentence of paragraph 69, Hilcorp admits that in

                                                                    2017 it bought 14 leases in Cook Inlet. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 69 and therefore denies

                                                                    them.

                                                                            70.    Paragraph 70 states plaintiffs’ characterizations of BOEM’s OCS Gas

                                                                    Leasing Plan, which requires no response as the applicable Gas Leasing Plan speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with BOEM’s OCS Gas

                                                                    Leasing Plan, Hilcorp denies them.

                                                                            71.    In response to paragraph 71, Hilcorp admits that in February 2017, it

                                                                    discovered a natural gas leak in one of the underwater pipelines it operates in Cook Inlet

                                                                    that was caused by the tidal movement of rocks against the pipeline. Hilcorp further

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   14


                                                                              Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 14 of 31
                                                                    admits that, after the leak was discovered, Hilcorp promptly initiated inspection and

                                                                    repair protocols and the leak was repaired as soon as weather and safety conditions

                                                                    allowed. Hilcorp denies the remaining allegations of paragraph 71.

                                                                           72.    Paragraph 72 states plaintiffs’ characterizations of federal and state

                                                                    documents, which require no response as the applicable federal and state documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with applicable

                                                                    federal and state documents, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           73.    Paragraph 73 states plaintiffs’ characterizations of BP’s August 2019
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    announcement about its Alaska assets, which require no response as the announcement
STOEL RIVES LLP




                                                                    speaks for itself. To the extent plaintiffs’ allegations are inconsistent with that

                                                                    announcement, Hilcorp denies them.

                                                                                              Marine Mammals in the Project Area

                                                                           74.    Paragraph 74 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           75.    Paragraph 75 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    15


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 15 of 31
                                                                            76.    The allegations in paragraph 76 are overly broad, vague, ambiguous, and

                                                                    speculative, and are therefore denied. Hilcorp further avers that the subjects addressed in

                                                                    paragraph 76 are addressed in the ITR, the content of which speaks for itself.

                                                                            77.    The allegations in the first sentence of paragraph 77 are vague and

                                                                    ambiguous, and are therefore denied. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 77 and therefore denies

                                                                    them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                            78.    The allegations in paragraph 78 are vague, ambiguous, and speculative, and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    are therefore denied.
STOEL RIVES LLP




                                                                            79.    The allegations in paragraph 79 are vague, ambiguous, and speculative, and

                                                                    are therefore denied.

                                                                            80.    In response to the first sentence of paragraph 80, Hilcorp admits that there

                                                                    are five distinct population segments of beluga whales. The second sentence of paragraph

                                                                    80 is vague and ambiguous, and is therefore denied. In response to the third sentence of

                                                                    paragraph 80, Hilcorp admits that the Cook Inlet beluga whale is listed as endangered

                                                                    under the federal Endangered Species Act. Hilcorp is without information sufficient to

                                                                    form a belief as to the truth of the remaining allegations in paragraph 80 and therefore

                                                                    denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   16


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 16 of 31
                                                                           81.    In response to paragraph 81, Hilcorp admits that beluga whales are white in

                                                                    color and move between salt water and fresh water. The remaining allegations of

                                                                    paragraph 81 are vague and ambiguous, and are therefore denied.

                                                                           82.    In response to paragraph 82, Hilcorp admits that beluga whales can be

                                                                    present in Cook Inlet at any time of the year. The remaining allegations of paragraph 82

                                                                    are vague and ambiguous, and are therefore denied.

                                                                           83.    In response to paragraph 83, Hilcorp admits that Cook Inlet beluga whales
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    can eat a range of foods and can exhibit site fidelity. Hilcorp is without information
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 83 and
STOEL RIVES LLP




                                                                    therefore denies them.

                                                                           84.    Paragraph 84 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           85.    Paragraph 85 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           86.    The first sentence of paragraph 86 states plaintiffs’ characterizations of

                                                                    NMFS’ actions, which require no response as the applicable NMFS actions speak for

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   17


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 17 of 31
                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    NMFS actions, Hilcorp denies them. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the allegations in the second sentence in paragraph 86 and

                                                                    therefore denies them. The allegations in the third sentence of paragraph 86 are vague

                                                                    and ambiguous, and are therefore denied.

                                                                            87.   Paragraph 87 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    them.
STOEL RIVES LLP




                                                                            88.   Paragraph 88 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies

                                                                    them.

                                                                            89.   The first sentence of paragraph 89 states plaintiffs’ characterizations of

                                                                    NMFS documents, which require no response as the applicable NMFS documents speak

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    NMFS documents, Hilcorp denies them. The remaining allegations in paragraph 89 states

                                                                    plaintiffs’ characterizations of NMFS’ actions, which require no response as the

                                                                    applicable NMFS actions speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the applicable NMFS actions, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   18


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 18 of 31
                                                                           90.    Paragraph 90 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           91.    Paragraph 91 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           92.    Paragraph 92 states plaintiffs’ characterizations of NMFS documents,
STOEL RIVES LLP




                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           93.    Paragraph 93 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           94.    Paragraph 94 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                 19


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 19 of 31
                                                                            95.   Paragraph 95 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                            96.   Paragraph 96 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                            97.   Paragraph 97 states plaintiffs’ characterizations of Marine Mammal
STOEL RIVES LLP




                                                                    Commission documents, which require no response as the applicable Marine Mammal

                                                                    Commission documents speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the applicable Marine Mammal Commission documents, Hilcorp denies

                                                                    them.

                                                                            98.   Paragraph 98 states plaintiffs’ characterizations of Hilcorp’s application,

                                                                    which requires no response as the applicable application speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable application, Hilcorp denies

                                                                    them.

                                                                            99.   Paragraph 99 states plaintiffs’ characterization of their claims in the

                                                                    litigation and therefore does not require a response.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   20


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 20 of 31
                                                                           100.   Paragraph 100 states plaintiffs’ characterizations of the ITR and a Letter of

                                                                    Authorization (“LOA”), which require no response as the ITR and LOA speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the ITR and LOA,

                                                                    Hilcorp denies them.

                                                                           101.   Paragraph 101 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           102.   Paragraph 102 states plaintiffs’ characterization of the ITR, which requires
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
STOEL RIVES LLP




                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           103.   Paragraph 103 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           104.   Paragraph 104 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           105.   Paragraph 105 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   21


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 21 of 31
                                                                           106.   Paragraph 106 states plaintiffs’ characterization of the ITR and LOA, which

                                                                    requires no response as the ITR and LOA speak for themselves. To the extent plaintiffs’

                                                                    allegations are inconsistent with the ITR and LOA, Hilcorp denies them.

                                                                           107.   Paragraph 107 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           108.   Paragraph 108 states plaintiffs’ characterizations of the ITR and LOA,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    which require no response as the ITR and LOA speak for themselves. To the extent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.
STOEL RIVES LLP




                                                                           109.   Paragraph 109 states plaintiffs’ characterizations of the ITR and LOA,

                                                                    which require no response as the ITR and LOA speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.

                                                                           110.   Paragraph 110 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           111.   Paragraph 111 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   22


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 22 of 31
                                                                           112.   Paragraph 112 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           113.   Paragraph 113 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           114.   Paragraph 114 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           115.   Paragraph 115 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           116.   Paragraph 116 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           117.   Paragraph 117 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   23


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 23 of 31
                                                                           118.   Paragraph 118 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           119.   Paragraph 119 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           120.   Paragraph 120 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           121.   Paragraph 121 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           122.   Paragraph 122 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           123.   Paragraph 123 states plaintiffs’ characterization of the Biological Opinion

                                                                    at issue in this lawsuit, which requires no response as the Biological Opinion speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the Biological Opinion,

                                                                    Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    24


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 24 of 31
                                                                           124.   Paragraph 124 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           125.   Paragraph 125 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           126.   Paragraph 126 states plaintiffs’ characterization of the Biological Opinion,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.
STOEL RIVES LLP




                                                                           127.   Paragraph 127 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           128.   Paragraph 128 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           129.   Paragraph 129 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           130.   Paragraph 130 states plaintiffs’ characterization of the Environmental

                                                                    Assessment (“EA”) and Finding of No Significant Impact (“FONSI”) at issue in this

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                  25


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 25 of 31
                                                                    lawsuit, which requires no response as the EA and FONSI speak for themselves. To the

                                                                    extent plaintiffs’ allegations are inconsistent with the EA and FONSI, Hilcorp denies

                                                                    them.

                                                                            131.   Paragraph 131 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                            132.   Paragraph 132 states plaintiffs’ characterization of the EA, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the EA, Hilcorp denies them.
STOEL RIVES LLP




                                                                            133.   Paragraph 133 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                            134.   Paragraph 134 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                            135.   Paragraph 135 states plaintiffs’ characterization of public comments

                                                                    submitted to the agency, and NMFS’ response to those comments, which requires no

                                                                    response as the comments and agency response speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the comments and agency response, Hilcorp

                                                                    denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   26


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 26 of 31
                                                                           136.   Paragraph 136 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           137.   Paragraph 137 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           138.   Paragraph 138 states plaintiffs’ characterization of the FONSI, which
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    requires no response as the FONSI speaks for itself. To the extent plaintiffs’ allegations
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    are inconsistent with the FONSI, Hilcorp denies them.
STOEL RIVES LLP




                                                                                                  FIRST CLAIM FOR RELIEF

                                                                                               (Violations of the MMPA and APA)

                                                                           139.   Hilcorp admits and denies the allegations of paragraph 139 as stated above.

                                                                           140.   Hilcorp denies the allegations of paragraph 140.

                                                                           141.   Hilcorp denies the allegations of paragraph 141.

                                                                           142.   Hilcorp denies the allegations of paragraph 142.

                                                                           143.   Hilcorp denies the allegations of paragraph 143.

                                                                           144.   Hilcorp denies the allegations of paragraph 144.

                                                                           145.   Hilcorp denies the allegations of paragraph 145.

                                                                                                 SECOND CLAIM FOR RELIEF

                                                                                                 (Violations of the ESA and APA)

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   27


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 27 of 31
                                                                           146.    Hilcorp admits and denies the allegations of paragraph 146 as stated above.

                                                                           147.    Hilcorp denies the allegations of paragraph 147.

                                                                           148.    Hilcorp denies the allegations of paragraph 148.

                                                                           149.    Paragraph 149 states a conclusion of law, which requires no response as the

                                                                    applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

                                                                    applicable law, Hilcorp denies them.

                                                                           150.    Hilcorp denies the allegations of paragraph 150.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                  THIRD CLAIM FOR RELIEF
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                (Violations of the NEPA and APA)
STOEL RIVES LLP




                                                                           151.    Hilcorp admits and denies the allegations of paragraph 151 as stated above.

                                                                           152.    Hilcorp denies the allegations in the first sentence of paragraph 152. The

                                                                    second and third sentences of paragraph 152 state conclusions of law and

                                                                    characterizations of law, which require no response as the applicable law speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with applicable law, Hilcorp

                                                                    denies them.

                                                                           153.    Hilcorp denies the allegations of paragraph 153.

                                                                           154.    Hilcorp denies the allegations of paragraph 154.

                                                                           155.    Hilcorp denies the allegations in the first sentence of paragraph 155. The

                                                                    first clause of the second sentence of paragraph 155 states plaintiffs’ characterization of




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   28


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 28 of 31
                                                                    the EA, which requires no response as the EA speaks for itself. Hilcorp denies the

                                                                    remaining allegations in the second sentence of paragraph 155.

                                                                           156.   Hilcorp denies the allegations of paragraph 156.

                                                                                                      PRAYER FOR RELIEF

                                                                           Hilcorp denies that plaintiffs are entitled to any of the relief requested in the

                                                                    Complaint, including, but not limited to, the relief prayed for in paragraphs 1 through 7 of

                                                                    the Prayer for Relief.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Except as expressly admitted in this Answer, Hilcorp denies each and every
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    allegation contained in plaintiffs’ Complaint and the whole thereof.
STOEL RIVES LLP




                                                                                             HILCORP’S AFFIRMATIVE DEFENSES

                                                                           Hilcorp asserts the following affirmative defenses:

                                                                           1. Plaintiffs have failed to state a claim for which relief may be granted.

                                                                           2. Plaintiffs lack standing to bring their claims.

                                                                           3. This Court lacks jurisdiction over some or all of plaintiffs’ claims.

                                                                           4. Some or all of plaintiffs’ claims are barred by the doctrines of ripeness, laches,

                                                                               or exhaustion of administrative remedies.

                                                                           5. Hilcorp reserves the right to amend or supplement these affirmative defenses

                                                                               as appropriate.

                                                                           WHEREFORE, Hilcorp, having fully answered the allegations contained in

                                                                    plaintiffs’ Complaint, respectfully requests that this Court enter a judgment dismissing

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    29


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 29 of 31
                                                                    the Complaint with prejudice, and awarding such other and further relief as may be just

                                                                    and warranted.




                                                                     DATED: October 10, 2019
                                                                                                               STOEL RIVES LLP

                                                                                                               By: /s/ Ryan P. Steen
                                                                                                                  RYAN P. STEEN (Bar No. 0912084)
                                                                                                                  JASON T. MORGAN (Bar No. 1602010)
                                                                                                                  JAMES C. FELDMAN (Bar No. 1702003)
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                                  Attorneys for Hilcorp Alaska, LLC
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                  30


                                                                            Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 30 of 31
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on October 10, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
STOEL RIVES LLP




                                                                    103924008.1 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     31


                                                                              Case 3:19-cv-00238-SLG Document 26 Filed 10/10/19 Page 31 of 31
